Citation Nr: 0015020	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for heart disease, 
including coronary artery disease with history of myocardial 
infarctions and hypertension.  


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This appeal arises from a July 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection as being not well grounded.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current cardiac pathology is shown to be related to 
service, including slightly irregular cardiac rhythm noted at 
service separation.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for heart 
disease, including coronary artery disease with history of 
myocardial infarctions and hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the January 
1968 entrance examination report and treatment notes that are 
negative for complaints, symptoms or findings regarding a 
cardiac condition.  The September 1969 separation examination 
report noted "Slightly irregular cardiac rythm" and the 
examiner noted that an EKG had been taken and sent for 
reading by a cardiologist, but showed a normal tracing on 
October 17, 1969, but was to read by cardiologist.  The 
veteran was found to be qualified for separation.  The 
veteran's DD Form 214 is negative for evidence that he was 
separated for medical reasons.  

VA treatment notes dated from November 1990 to October 1997 
are negative for medical opinions linking the veteran's 
extensive cardiac problems to his active service.  An October 
1997 VA discharge summary is also negative for a link between 
the veteran's symptoms and his service.  

During a February 1998 VA cardiology examination the examiner 
reviewed the veteran's separation examination and his post-
service cardiac treatment.  The examiner noted the veteran's 
family history of coronary heart disease.  The diagnosis was 
coronary heart disease with a history of at least three 
myocardial infarctions.  ECG showed old inferior myocardial 
infarction.  The examiner added that he did not believe that 
the veteran's present cardiac situation was related to his 
irregular heartbeat noted several months before his discharge 
from the service in 1969.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence: of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 504 (1995).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical etiology do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
disability may also be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The veteran contends that his heart disease, including 
coronary artery disease with history of myocardial 
infarctions and hypertension was caused by active service.  
In his notice of disagreement and substantive appeal, he 
wrote that he did not have a heart problem prior to service 
but that his separation physical showed that he had a heart 
problem, as indicated by irregular cardiac rhythm.

In the instant case, however, there is no medical evidence 
and there are no medical opinions linking the veteran's 
current cardiac disabilities (coronary heart disease with 
myocardia infarctions, hypertension, hyperlipidemia, and 
peripheral vascular disease) to his active service, including 
no nexus to irregular cardiac rhythm noted at service 
separation.  The only medical nexus opinon of record is the 
February 1998 VA opinion expressing doubt that the veteran's 
current cardiac disabilities were related to the irregular 
heartbeat noted prior to separation from active service.  
With regard to the veteran's belief and assertion that such a 
relationship exists, although the veteran is competent to 
provide an account of any symptoms he experienced at any 
time, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu, 2 Vet. App. at 
494.  The Board has considered the veteran's statements as 
well as the medical evidence.  However, because there is no 
medical evidence and there are no medical opinions linking 
any current cardiac disabilities to service, the veteran's 
claim for service connection is not well grounded and the 
appeal must be denied.  38 U.S.C.A. § 5107(a). 

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under § 5103(a) in the February 
1999 statement of the case, in which the veteran was informed 
that the reason for the denial of the claim was that there 
was no evidence of the disorders during service and that 
there was no medical evidence of a link between the current 
symptoms and his service.  Furthermore, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The claim for service connection for heart disease, including 
coronary artery disease with history of myocardial 
infarctions and hypertension, being not well grounded, the 
appeal is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

